Title: To Benjamin Franklin from Martha Laurens, 14 November 1781
From: Laurens, Martha
To: Franklin, Benjamin


Sir
Vigan 14. Novr. 1781.
I took the Liberty to write to you some time ago to beg the favor of you to procure a Passport for our family to go to England. To this Letter it did not please your Excellency to make any answer. My Uncles premeditated Journey wholly on my dr Papa’s account was put a stop to by his exceeding ill health, & by a Letter from that Kingdom. I now intrude upon you a second time to communicate to you part of a Letter wch I have just received from a near friend in London, & which has put me into a state of distress easily to be conceived by every sensible & humane mind. Hear Sir, what follows, & be induced to exert yourself in favor of a Man whose Character both Public & Private is too well known, not to render it needless for me to describe it. “I beg you will write to the Ministers at Versailles & Amsterdam, & give them the true account of your Father’s Situation wch I am positive they have not yet received, or would have taken some measures to procure him a more honorable treatment. It is politic to send over the smoothest accounts, but not content with this, they invent the most infamous Lies, to inflame the minds of the People & to induce them to beleive that the treatment wch he meets with is not unmerited. It was reported the other Day that your Father had attempted to bribe his keeper by a Bill, upon an eminent Merchant in the City, but this must be false, for he is denied the use of Pen & Ink, & had when this was published entirely exhausted this Stock in Mr ——’s hands. After 4 Months’ petioning the Secretaries of State for the use of Pen & Ink, he at length obtained it for half an hour, to draw for just as much Money as would suffice for his bare Subsistance, which one would have supposed no civilised Nation would have endeavord to refuse, he was reduced so far as to live 5 days upon a single Fowl, & two days upon 5 pennyworth of Beef. Numbers of People & friends would have supplied your Father with Money, but he has refused every offer of this kind, for he is as proud & as humble as a Gentleman & a Man of Honor ought to be, he is too honest to borrow without a Prospect of repaying, & too proud to beg. Many People in this Country think your Father & friends have no ground for Complaint, supposing that he has 6 s. 8 d. per day (the allowance for all state Prisoners) & that his friends have constant access to him. The truth is that Government has made no Provision for him, & if one can judge from past Conduct would starve him if they could, & during 13 Months close confinement have with the greatest reluctance permitted a part of Mr ——s’ family to visit him 5 times. I have been told that your Father would have been long since released had he had Ears to hear, that is could he have acceded to Propositions incompatible with his Sense of Honor & Integrity, but these he will be forever deaf to.” You see Sir how much reason I have to be affected, & how painful a situation my dr Papa’s must be, & I make no doubt you will do all you can to make it less so. May a kind Providence bless Your Endeavors, & hear my Prayers for my dr Papa, & for a Peace to America as firm & stable, as her Cause is good, & as her sufferings have been great. May I flatter myself Sir that you will favor me with a speedy answer to this Letter that I may know whether there is any hope of his Exchange or at least any attempts to make his Situation easier. Is it not a reflection on America, that one of her Ambassadors a Man of Worth & Credit should in his Prison be so miserable as to want the common necessaries of Life, & no notice taken of it. Be pleased to direct for Mlle Laurens—au Vigan en Cevenes.
In this retired Place living in the oeconomical Manner wch becomes our Situation, I have past the greatest part of 4 years wch I have spent in France. I am, as well as a Sister of 11 years old under the Protection of an only Brother of my dr Unfortunate Father, this dear friend who for many years past has had bad health, received a shock to his Constitution soon after my Fathers imprisonment, wch it is probable will shorten his Days. He would no doubt present your Excellency with his most respectful Compliments— but his declining health, & great Sensibility for my dear Papa have induced me to hide from the Contents of a Letter melancholy enough to produce on him some fatal Effect. & consequently the Liberty wch I have taken to write to you. Accept Sir my sincerest Wishes, that Heaven may long preserve a Life so useful to our Country as yours is— & crown with success your Labors for her welfare—
I have the honor to be with the profoundest Respect, Your Excellency’s most obedt hble Servt.
Martha Laurens

I beg your excuse Sir for the inaccuracies & bad writing of this Letter— it is written with inconceivable haste at 3 oclock in the Morning— not to miss the Post wch setts out early—

 
Notation: Martha Laurens Vigan Novr: 14. 1781
